
	

113 S1117 IS: Reengaging Americans in Serious Education by Uniting Programs Act
U.S. Senate
2013-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1117
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2013
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prepare disconnected youth for a competitive
		  future.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Reengaging Americans in Serious
			 Education by Uniting Programs Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Grants authorized.
					Sec. 5. Application.
					Sec. 6. Priority.
					Sec. 7. Selection criteria.
					Sec. 8. Use of funds.
					Sec. 9. Planning grants authorized.
					Sec. 10. Accountability, performance measures, and
				evaluation.
					Sec. 11. Technical assistance and best practices.
					Sec. 12. Authorization of appropriations.
				
			2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)In the United
			 States today, millions of youth drop out of secondary school, fail to complete
			 their studies, or do not graduate on time. While the United States has made
			 slow progress in improving graduation rates, the dropout challenge remains a
			 crisis that is impeding the Nation's ability to produce an educated workforce
			 and succeed in the 21st century global economy.
				(2)Government data
			 shows that more than 25 percent of the Nation's students fail to complete
			 secondary school in 4 years. In some of the larger cities of the United States
			 and among urban minority youth, dropout rates of 40 percent are not
			 uncommon.
				(3)According to
			 recent research, there is an estimated 6,700,000 youth ages 16–24 who are
			 disconnected from school and work, of which 3,400,000 are chronic, having had
			 no attachment to school or work since age 16, and 3,300,000 are under-attached
			 to school or work and have not progressed toward employment or postsecondary
			 education. While disconnected youth are disproportionately male and from
			 minority groups, substantial disconnected youth rates are found for all groups
			 of youth.
				(4)The impact of
			 this dropout crisis has been likened to a permanent recession for youth, and it
			 has consequences for the economy of the United States. Disconnected youth are
			 more likely than other youth to engage in criminal activities, become
			 incarcerated, and rely on public systems of support.
				(5)The Department of
			 Education reports that the average secondary school dropout is associated with
			 costs to the economy of approximately $240,000 over the individual's lifetime
			 in terms of lower tax contributions, higher reliance on government health
			 programs and public assistance, and higher rates of criminal activity. Over
			 their lifetimes, secondary school dropouts are estimated to earn $400,000 less
			 than secondary school graduates. Further, only 37 percent of secondary school
			 dropouts are steadily employed, and they are more than twice as likely to live
			 in high poverty.
				(6)Experts estimate
			 that two-thirds of jobs created in the near future will require at least some
			 postsecondary education. Education and training pathways that help youth to
			 earn a secondary school diploma and postsecondary credentials are
			 essential.
				(b)PurposesThe purposes of this Act are—
				(1)to prepare disconnected youth for a
			 competitive future;
				(2)to challenge and
			 support young people who have dropped out of secondary school to—
					(A)attain a
			 secondary school diploma;
					(B)attain a 2-year
			 or 4-year credential from a recognized postsecondary educational institution,
			 an industry-recognized credential, or certification from a registered
			 apprenticeship program; and
					(C)secure and
			 succeed in a family-supporting career; and
					(3)to support local
			 community partnerships in integrating existing, and often disparate, services
			 into a comprehensive, cross-systems dropout recovery approach.
				3.DefinitionsIn this Act:
			(1)DisabilityThe
			 term disability has the meaning given the term in section 3 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
			(2)Disconnected
			 youthThe term disconnected youth means a young
			 person who—
				(A)has left
			 secondary school without obtaining a secondary school diploma;
				(B)is or was
			 previously a homeless child or youth;
				(C)is or was under
			 the care and placement responsibility of the State agency responsible for
			 administering a plan under parts B and E of title IV of the Social Security Act
			 (42 U.S.C. 621 et seq., 670 et seq.);
				(D)was under the
			 custody of a juvenile justice or criminal justice system;
				(E)has a disability;
			 or
				(F)is a low-income
			 individual and is pregnant or parenting and not attending any school.
				(3)Eligible
			 entityThe term eligible entity means a partnership
			 consisting of entities or individuals qualified to represent the community
			 assisted, or proposed to be assisted, by a grant under this Act, including not
			 less than one partner from each of the following categories:
				(A)A mayor, or other
			 appropriate chief executive officer, of a unit of general purpose local
			 government in the community.
				(B)A local
			 educational agency (as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801)) serving the community.
				(C)A local workforce
			 system serving the community.
				(D)An institution of
			 higher education serving the community.
				(E)A representative
			 of a local or state system serving young people in the community,
			 including—
					(i)a
			 juvenile justice system;
					(ii)a
			 criminal justice system;
					(iii)a
			 housing agency;
					(iv)a
			 mental health agency; and
					(v)a
			 child welfare agency.
					(F)A representative
			 of a community-based organization serving the community.
				(G)A representative
			 from business or industry.
				(H)A representative
			 with expertise in labor management relations.
				(I)A disconnected
			 youth in the community and the parents or caregivers of such disconnected
			 youth.
				(4)Federal Youth
			 Development CouncilThe term Federal Youth Development
			 Council means the Federal Youth Development Council established under
			 the Tom Osborne Federal Youth Coordination Act (Public Law 109–365; 120 Stat.
			 2594).
			(5)Homeless
			 children and youthsThe term homeless children and
			 youths has the meaning given the term in section 725 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a).
			(6)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(7)One-stop
			 centerThe term one-stop center means a one-stop
			 center described in section 134(c) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2864(c)).
			(8)Postsecondary
			 educationThe term postsecondary education
			 means—
				(A)a 4-year program
			 of instruction, or not less than a 1-year program of instruction that is
			 acceptable for credit toward a baccalaureate degree, offered by an institution
			 of higher education; or
				(B)a certificate or
			 registered apprenticeship program at the postsecondary level offered by an
			 institution of higher education or a nonprofit educational institution.
				(9)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means an industry skills training program at the postsecondary
			 level that combines technical and theoretical training through structured
			 on-the-job learning with related instruction (in a classroom or through
			 distance learning) while an individual is employed, working under the direction
			 of qualified personnel or a mentor, and earning incremental wage increases
			 aligned to enhanced job proficiency, resulting in the acquisition of a
			 nationally recognized and portable certificate, under a plan approved by the
			 Office of Apprenticeship of the Department of Labor or by a State agency
			 recognized by the Department of Labor.
			(10)Secondary
			 schoolThe term secondary school has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(11)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(12)Young
			 peopleThe term young people means individuals who
			 are between the ages of 16 and 24, inclusive, at the time of commencement of
			 participation in services funded through a grant under section 4.
			4.Grants
			 authorized
			(a)In
			 generalThe Secretary, in consultation with the Secretary of
			 Education, the Secretary of Health and Human Services, the Secretary of Housing
			 and Urban Development, the Attorney General of the United States, the Federal
			 Youth Development Council, and leaders in the field of working with
			 disconnected youth, shall award grants, on a competitive basis, to eligible
			 entities to enable the eligible entities to pay the costs of—
				(1)developing and
			 implementing a strategy to identify disconnected youth; and
				(2)providing such
			 disconnected youth with support needed to—
					(A)attain a
			 secondary school diploma or its recognized equivalent;
					(B)attain a
			 postsecondary credential, including a 2-year or 4-year credential from an
			 institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program; and
					(C)secure and
			 succeed in a family-supporting career.
					(b)Minimum grant
			 amountThe Secretary shall award a grant under this section in an
			 amount that—
				(1)is appropriate to
			 achieve the goals and implement the activities described in the application
			 submitted under section 5; and
				(2)is not less than
			 $1,000,000 per year.
				(c)Duration of
			 grantA grant under this section shall be awarded for a period of
			 5 years, and may be renewed at the discretion of the Secretary based on the
			 effective performance of the eligible entity under the preceding grant in
			 accordance with the levels of performance determined by the eligible entity and
			 the Secretary pursuant to section 9(b).
			(d)Equitable
			 geographic distribution of fundsThe Secretary shall ensure an
			 equitable and appropriate distribution of grants awarded under this section
			 among eligible entities—
				(1)serving urban,
			 rural, and suburban areas; and
				(2)with varying
			 degrees of experience and expertise in serving disconnected youth.
				(e)Fiscal and
			 administrative agentsAn eligible entity shall choose an entity
			 to be the fiscal agent and an entity to be the administrative agent for the
			 grant funds received under this section.
			(f)Existing
			 partnershipAn existing workforce, education, or youth
			 development partnership, coalition, or organization may serve as the eligible
			 entity for the purposes of grants under this section if the partnership,
			 coalition, or organization includes, or modifies the members of the
			 partnership, coalition, or organization to include, the individuals required to
			 be included in the eligible entity under section 3(3).
			5.Application
			(a)In
			 generalAn eligible entity
			 that desires a grant under section 4 shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
			(b)ContentsAn application submitted under this section
			 shall include—
				(1)a description of
			 the eligible entity submitting the application, including a description of the
			 fiscal agent and the administrative agent for the grant;
				(2)a description of the strategy that the
			 eligible entity will use to carry out the purpose of this Act, which shall
			 include—
					(A)a well-developed education component with
			 an emphasis on—
						(i)multiple pathways and options towards
			 secondary school diploma and postsecondary credential attainment, which may
			 include recuperative strategies such as competency-based instruction and credit
			 retrieval as well as basic literacy; and
						(ii)the skills needed in the fields of science,
			 technology, engineering, and mathematics;
						(B)a work preparation component, which may
			 include a hands-on internship, work experience, or national or community
			 service, that promotes the development of applied skills such as oral and
			 written communication, teamwork, leadership, and critical thinking; and
					(C)a youth support
			 component, including the array of comprehensive support services that
			 will—
						(i)address the
			 challenges that caused the disconnected youth to leave school without a
			 secondary school diploma;
						(ii)remove barriers
			 to and support the attainment of—
							(I)the graduation of
			 such young people from secondary school;
							(II)a postsecondary
			 credential, including a 2-year or 4-year credential from an institution of
			 higher education, an industry-recognized credential, or certification from a
			 registered apprenticeship program; and
							(III)success in a
			 family-supporting career; and
							(iii)provide
			 appropriate case management to ensure young people achieve the purposes
			 described in section 2(b);
						(3)a needs
			 assessment of the community to be assisted under the grant, including—
					(A)an estimate of
			 the number of disconnected youth in the community; and
					(B)an assessment of
			 resources available in the community that can help such disconnected
			 youth—
						(i)address the
			 challenges that caused such disconnected youth to leave school without a
			 secondary school diploma;
						(ii)return to an
			 appropriate educational setting;
						(iii)attain a
			 secondary school diploma;
						(iv)attain a
			 postsecondary credential, including a 2-year or 4-year credential from an
			 institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program; and
						(v)secure and
			 succeed in a family-supporting career;
						(4)a plan for
			 identifying and engaging disconnected youth and connecting such disconnected
			 youth with a continuum of comprehensive and coordinated resources that can help
			 such disconnected youth attain a secondary school diploma, a recognized
			 postsecondary credential, including a 2-year or 4-year credential from an
			 institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program, and secure and succeed
			 in a family-supporting career, including a description of—
					(A)the needs of such
			 disconnected youth that will be met by the eligible entity through the
			 grant;
					(B)the identities,
			 roles, and capacity of the partners in the eligible entity to fulfill the needs
			 described in subparagraph (A), including a description of the role to be played
			 by—
						(i)secondary schools
			 and institutions of higher education in constructing education
			 programming;
						(ii)the local
			 workforce system, including one-stop career centers and businesses, in
			 developing and implementing the workforce preparation activities; and
						(iii)systems serving
			 young people, including the juvenile justice system, and other community-based
			 organizations in providing outreach, support, and direct service;
						(C)a plan to
			 leverage non-Federal (including in-kind) resources and a plan for
			 sustainability beyond the grant period;
					(D)the services to
			 be provided through the grant to carry out the strategy described in paragraph
			 (2) and a description of the process that will be used to award subgrants and
			 contracts under section 8 for the provision of such services;
					(E)the research and
			 evidence base indicating why the selected strategy and selection of services
			 will be effective in meeting the comprehensive needs of the disconnected youth
			 identified in the community;
					(F)the goals,
			 intended outcomes, and performance measures of the eligible entity's strategy
			 in accordance with the performance measures under section 10(b);
					(G)a statement of
			 concurrence on the application, signed by the partners in the eligible entity,
			 that outlines the specific roles and responsibilities of the partners as the
			 roles and responsibilities relate to the functioning of the eligible entity;
			 and
					(H)a plan to create,
			 or include an existing, youth advisory council, that is composed of
			 disconnected youth from the community to be served, to make recommendations
			 regarding the services to be provided under the grant;
					(5)a description of
			 the system that will be put in place to—
					(A)provide case
			 management, counseling, intensive placement and follow-up services, adult
			 advocacy, or mentoring to help disconnected youth and their families access the
			 various systems, resources, and supports necessary to ensure such young
			 people's success; and
					(B)ensure that young
			 people receiving services through the grant will receive individualized case
			 management to ensure that the young people achieve the purposes described in
			 section 2(b), including—
						(i)an
			 assessment of needs;
						(ii)coordination of
			 appropriate services; and
						(iii)academic
			 preparation and support for entry, persistence, and completion of postsecondary
			 education;
						(6)a description of
			 how the eligible entity will ensure that every young person served under the
			 grant receives comprehensive services, including services from each of the
			 categories described in paragraphs (1) through (3) of section 8(b) until the
			 young person—
					(A)attains a
			 secondary school diploma, a 2-year or 4-year credential or occupational
			 certification from an institution of higher education, an industry-recognized
			 credential, or certification from a registered apprenticeship program;
			 and
					(B)secures
			 employment that can lead to economic self-sufficiency;
					(7)a description of
			 how the strategy to be implemented under the grant will identify, engage, and
			 provide services to young people who—
					(A)left school
			 without a secondary school diploma and have reading, mathematics, or science
			 skills at or below the grade 8 level; and
					(B)are disconnected
			 youth described in any of subparagraphs (C) through (E) of section 3(2);
					(8)a description of
			 how public and private services that exist on the date of submission of the
			 application will be coordinated and integrated in order to implement and
			 sustain the strategy under the grant;
				(9)a description of
			 how Federal, State, and local private and public funds will be leveraged,
			 coordinated, and integrated in order to implement the strategy under the
			 grant;
				(10)a description of
			 how the strategy to be implemented under the grant strengthens, and does not
			 duplicate, efforts within the community to be served under the grant that are
			 funded under chapter 4 of subtitle B of title I of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2851 et seq.);
				(11)a description of
			 the process to be used to review or approve the industry-recognized credentials
			 that may be attained by the young people receiving support under the grant;
			 and
				(12)a description of
			 how the strategy to be implemented under the grant aligns with the efforts of
			 the local educational agency serving the community assisted under the grant to
			 improve secondary schools, including efforts focused on—
					(A)students who are
			 off-track to an on-time graduation; and
					(B)recuperative
			 strategies.
					(c)Existing plans,
			 assessments, and strategiesPlans, needs assessments, and
			 strategies that have been developed by an eligible entity or the partners in
			 the eligible entity may be used to satisfy the requirements of this section if
			 such plans, needs assessments, or strategies—
				(1)include the
			 information required by this section, or can be modified to include the
			 information required by this section; and
				(2)are submitted to
			 the Secretary with such modifications.
				6.PriorityIn awarding grants to eligible entities
			 under section 4, the Secretary shall give priority to applications from
			 eligible entities proposing—
			(1)to serve areas
			 with disproportionately high numbers or percentages of young people who have
			 left secondary school without obtaining a secondary school diploma or its
			 recognized equivalent;
			(2)to serve areas
			 with high concentrations of young people in families whose family income is not
			 more than 200 percent of the poverty line (as determined under section 673(2)
			 of the Community Services Block Grant Act (42 U.S.C. 9902(2))); and
			(3)to serve areas
			 with high numbers or percentages of young people who are unemployed or
			 underemployed.
			7.Selection
			 criteriaThe Secretary shall
			 award grants to eligible entities under section 4 based on selection criteria
			 that includes the following:
			(1)Best practices
			 or researchThe extent to which the application submitted by an
			 eligible entity under section 5 is rooted in documented best practices or
			 research.
			(2)IntegrationThe
			 extent to which the application demonstrates the integration of multiple
			 services into a comprehensive, coordinated continuum that meets the holistic
			 needs of young people, including health services, mental health services,
			 housing, civic opportunities, job readiness, work experience, school readiness,
			 reenrollment in school, and connections to family and community.
			(3)Leadership and
			 community involvementThe extent to which the application
			 demonstrates the leadership and substantive involvement of the business
			 community, the mayor or appropriate chief executive officers of the general
			 purpose local government of the community to be served by the grant, each local
			 educational agency serving the community, the public and nonprofit sectors of
			 the community, and other individuals and entities described in section 3(2), of
			 the community.
			(4)Leveraging and
			 sustainabilityThe extent to which the application demonstrates
			 that resources from multiple sources will be leveraged to implement the grant,
			 and the extent to which the application demonstrates a plan for sustainability
			 beyond the grant period.
			8.Use of
			 funds
			(a)Subgrants
				(1)In
			 generalEach eligible entity
			 receiving a grant under section 4 shall use the grant funds—
					(A)to award subgrants and contracts to
			 community-based organizations and other entities to enable the organizations
			 and entities to provide a comprehensive array of coordinated activities that
			 will—
						(i)support the educational, career and
			 technical, social, emotional, and civic needs of disconnected youth; and
						(ii)allow disconnected youth to graduate from
			 secondary school, attain a postsecondary credential, including a 2-year or
			 4-year credential from an institution of higher education, an
			 industry-recognized credential, or certification from a registered
			 apprenticeship program, and secure and succeed in a family-supporting
			 career;
						(B)for training,
			 technical assistance, and professional development for the organizations and
			 entities that is offered by local or national organizations;
					(C)for coordinating the overall effort of the
			 eligible entity; and
					(D)for the
			 reasonable costs associated with the administration and oversight of the grants
			 under section 4.
					(2)Use of subgrant
			 fundsEach organization or entity receiving a subgrant or
			 contract under this section—
					(A)shall use the
			 subgrant or contract funds to carry out a workforce preparation service, an
			 education support service, or a youth support service, described in paragraphs
			 (1), (2), and (3) of subsection (b), respectively; and
					(B)may use the
			 subgrant or contract funds to carry out an activity described in paragraph (4)
			 or (5) of subsection (b).
					(b)Allowable
			 activitiesThe services and activities referred to in subsection
			 (a)(2) include the following:
				(1)Work and career
			 preparation
					(A)Workforce
			 preparationJob training, youth entrepreneurship, technological
			 and career and technical skill building, meaningful internship and
			 apprenticeship opportunities, and other workforce preparation activities
			 developed in partnership with the business community and other
			 employers.
					(B)Exposure and
			 preparation for careersStrategies that will expose disconnected
			 youth to, and prepare such disconnected youth for, careers, including careers
			 in high-growth, high-demand industries that require the use of science,
			 technology, engineering, and mathematics skills.
					(C)Applied
			 skillsStrategies that promote the development of applied skills
			 in such young people, including oral and written communication, teamwork,
			 leadership, critical thinking, and a commitment to social and civic
			 responsibility, including service-learning activities.
					(D)CompensationCompensation
			 for employment opportunities for such young people, including summer and
			 year-round employment opportunities, national and community service,
			 service-learning, and work experience.
					(2)Education
			 support
					(A)Education
			 programmingEducation programming for such young people,
			 including assessment, instruction, tutoring, and technology supports to
			 academic instruction.
					(B)Career and
			 technical educationCareer and technical education.
					(C)Dual enrollment
			 programs and early college high schoolsParticipation in dual
			 enrollment programs, early college high schools, and other proven models for
			 supporting the educational achievement of disconnected youth.
					(D)Postsecondary
			 credentialsPrograms that provide young people with a
			 postsecondary credential from an institution of higher education, a non-profit
			 postsecondary educational institution that offers an industry recognized
			 credential, or a registered apprenticeship program.
					(E)Transition
			 supportSupport for young people in their transition into and
			 their successful completion of postsecondary education.
					(F)Financial
			 assistanceFinancial assistance for such young people for
			 education support services and for higher education.
					(3)Youth
			 support
					(A)Case
			 managementCase management, including using subgrant or contract
			 funds for youth centers to serve as points of access and continued
			 support.
					(B)Health, mental
			 health, or drug treatment servicesHealth services, mental health
			 services, or drug treatment services.
					(C)HousingHousing.
					(D)TransportationTransportation.
					(E)Childcare or
			 family support servicesChildcare services or family support
			 services.
					(F)Mentoring
			 activitiesMentoring activities for such young people, including
			 one-to-one relationship building and tutoring.
					(4)Curriculum
			 developmentCurriculum development that promotes contextual
			 learning.
				(5)Other services
			 or opportunitiesOther services or opportunities that the
			 Secretary or the eligible entity determine will help carry out the purposes of
			 this Act.
				(c)Eligible
			 participantsAn eligible
			 entity receiving a grant under section 4 shall ensure that, of the group of
			 young people who receive the services and participate in the activities
			 described in subsections (a) and (b) under the grant, not less than 75 percent
			 of the group shall be disconnected youth as defined in section 3(2).
			(d)Waiver of
			 multiple service requirementThe Secretary may waive the
			 requirement of subsection (a) regarding the provision of a comprehensive array
			 of coordinated activities for an eligible entity receiving a grant under
			 section 4 to permit not more than 25 percent of the young people served by the
			 eligible entity under the grant to receive only 1 or more services among the
			 allowable activities described in subsection (b) if the eligible entity
			 determines that such young people only need 1 or more such services in order
			 to—
				(1)attain a
			 secondary school diploma;
				(2)attain a
			 recognized postsecondary credential, including a 2-year or 4-year credential
			 from an institution of higher education, an industry-recognized credential, or
			 certification from a registered apprenticeship program; and
				(3)secure and
			 succeed in a family-supporting career.
				9.Planning grants
			 authorized
			(a)In
			 generalThe Secretary shall award planning grants to eligible
			 entities to develop the components of the application described in section 5,
			 in order to allow eligible entities to become competitive for grants under
			 section 4.
			(b)Duration;
			 amountPlanning grants under this section shall be—
				(1)for a duration of
			 not more than 6 months in an amount of not more than $50,000; or
				(2)for a duration of
			 more than 6 months and not more than one year and in an amount of not more than
			 $100,000.
				(c)RecipientsRecipients
			 of grants under this section shall include—
				(1)eligible entities
			 that applied for and did not receive a grant under section 4, and demonstrate
			 the ability to submit a competitive application after additional local
			 planning; and
				(2)eligible entities
			 that intend to apply for a grant under section 4 after undergoing a thorough
			 planning process.
				10.Accountability,
			 performance measures, and evaluation
			(a)PurposeThe
			 purpose of this section is to establish an accountability system, comprised of
			 the activities described in this section, in order to—
				(1)assess the
			 effectiveness of grants under section 4 in helping disconnected youth—
					(A)attain a
			 secondary school diploma;
					(B)attain a 2-year
			 or 4-year credential from an institution of higher education, an industry
			 recognized credential, or certification from a registered apprenticeship
			 program; and
					(C)secure and
			 succeed in a family-supporting career;
					(2)identify and
			 disseminate effective practices to strengthen performance; and
				(3)maximize the
			 return on investment of Federal funds in activities assisted pursuant to a
			 grant under section 4.
				(b)Performance
			 measures
				(1)In
			 generalFor each eligible entity, performance measures shall
			 consist of the indicators of performance described in paragraph (2) and the
			 level of performance described in paragraph (3).
				(2)Indicators of
			 performanceThe indicators of performance referred to in
			 paragraph (1) shall consist of the following:
					(A)Interim
			 indicators
						(i)Youth
			 participationThe participation of young people in activities
			 funded under section 4.
						(ii)Youth
			 progressThe progress of young people towards all of the
			 following:
							(I)Attainment of a
			 secondary school diploma or its recognized equivalent.
							(II)Job
			 readiness.
							(iii)Youth
			 attainmentThe attainment by young people of a secondary school
			 diploma or its recognized equivalent.
						(B)Transitional
			 indicators
						(i)Diploma, and
			 entrance into education or employmentThe attainment by young
			 people of a secondary school diploma, and entrance into postsecondary education
			 or employment.
						(ii)CredentialThe
			 attainment by young people of 1 or more recognized postsecondary credentials,
			 which may include a certificate, a license, a journey-status card, or an
			 associate degree or baccalaureate degree.
						(C)Long-term
			 indicators
						(i)Employment,
			 diploma, and credentialEmployment of individuals who
			 participated in activities funded under section 4, attained a secondary school
			 diploma, and attained 1 or more recognized credentials, which may include a
			 certificate, license, journey-status card, or associate degree or baccalaureate
			 degree.
						(ii)Initial wage
			 or salary levelThe initial wage or salary level of individuals
			 described in clause (i).
						(3)Level of
			 performanceFor each indicator of performance described in
			 paragraph (2), the Secretary, in coordination with the eligible entity, shall
			 determine a level of performance expressed in objective, quantifiable, and
			 measurable form and in a way to show the progress of the eligible entity toward
			 continuously improving performance.
				(4)Eligible entity
			 measures
					(A)In
			 generalEach eligible entity that receives a grant under section
			 4 shall reach agreement with the Secretary on the levels of performance for the
			 years covered by the grant. The levels of performance shall take into account
			 the economic conditions of the area served, the characteristics of young people
			 in the area, secondary school graduation rates, and the activities or services
			 provided in the community served under the grant.
					(B)AdjustmentsIf
			 unanticipated circumstances arise resulting in a significant change in the
			 economic conditions of the area, the characteristics of young people in the
			 area, secondary school graduation rates, or activities or services provided in
			 the community served under the grant, then the eligible entity may request that
			 the Secretary adjust the level of performance for the eligible entity.
					(c)AssuranceEach
			 eligible entity that receives a grant under section 4 shall provide an
			 assurance to the Secretary, as part of the application submitted under section
			 5, that the eligible entity will—
				(1)report progress
			 toward achieving the indicators under subsection (b) beyond the grant period
			 for young people served under the grant; and
				(2)use funds
			 provided under the grant for such progress reporting.
				(d)Reports
				(1)In
			 generalEach eligible entity that receives a grant under section
			 4 shall annually, for each year of the grant, provide a report to the Secretary
			 that includes the progress of the eligible entity in accomplishing the
			 performance measures for the eligible entity. The annual report shall
			 include—
					(A)information on
			 the progress each eligible entity made in accomplishing its performance
			 measures, disaggregated by the categories described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II));
					(B)the costs of the
			 activities supported under the grant under section 4, including—
						(i)the
			 type of cost, such as cash, personnel, equipment, supplies, or materials, or
			 other cost;
						(ii)the sources used
			 to pay such costs, such as—
							(I)funding from
			 other Federal, State, or local public programs; or
							(II)private sector
			 or philanthropic contributions; and
							(iii)the dollar
			 value of the resources leveraged to cover such costs and support the
			 activities;
						(C)any fiscal and
			 management accountability information required by the Secretary, which
			 information shall use sound financial and management practices;
					(D)the
			 characteristics and number of disconnected youth served by the services and
			 activities provided under the grant; and
					(E)the services and
			 supports provided under the grant.
					(2)Valid and
			 reliable informationIn preparing the reports under this
			 subsection, each eligible entity shall establish procedures, consistent with
			 guidelines issued by the Secretary, to ensure that the information contained in
			 the reports is valid and reliable.
				(e)EvaluationNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 award a grant or a contract to an entity outside the Department of Labor for an
			 evaluation of the activities assisted under the grants awarded under section 4.
			 Such evaluation shall—
				(1)evaluate a
			 subgroup of eligible entities that received a grant under section 4;
				(2)include an
			 analysis and documentation of the strategies implemented by the eligible
			 entities assisted under the grants awarded under section 4 and the key lessons
			 learned, as such lessons relate to program design, systems coordination, and
			 implementation;
				(3)measure the
			 outcomes, and progress toward the outcomes, of the strategies implemented under
			 the grants under section 4 in terms of the interim and transitional indicators
			 of performance under subsection (b)(2), and if feasible, the long-term
			 indicators of performance under such subsection;
				(4)document the
			 incremental progress of such young people over time on the outcomes measured
			 under paragraph (3);
				(5)measure the
			 return on investment resulting from the activities funded with grants under
			 section 4; and
				(6)begin as soon as
			 practicable after the awarding of the grant or contract under this section and
			 continue throughout the duration of the periods of the grants under section 4
			 so that the plans included in the applications under section 5 may be informed
			 by, and conducive to, the evaluation.
				11.Technical
			 assistance and best practicesThe Secretary shall—
			(1)in consultation with the Federal Youth
			 Development Council, the Coordinating Council on Juvenile Justice and
			 Delinquency Prevention established under section 206 of the Juvenile Justice
			 and Delinquency Prevention Act of 1974 (42 U.S.C. 5616), the Shared Youth
			 Vision, and other related agencies, disseminate best practices that emerge from
			 the programs assisted under this Act in identifying disconnected youth, and in
			 implementing effective public and private strategies for preparing such young
			 people to be successful students, workers, and citizens during and after
			 implementation of the program; and
			(2)provide, directly
			 or through a grant or contract with 1 or more nonprofit organizations selected
			 through a competitive process, training, technical assistance, and professional
			 development for organizations serving disconnected youth, including
			 organizations serving such disconnected youth that do not receive funding under
			 this Act.
			12.Authorization
			 of appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act such sums as may be necessary for each of the fiscal years 2014 through
			 2018.
			(b)AllocationOf
			 the amounts appropriated to carry out this section for each fiscal year, the
			 Secretary shall use—
				(1)not less than 90
			 percent of such amount for grants to eligible entities under section 4 and
			 section 9; and
				(2)a total of not
			 more than 10 percent of such amount for the evaluation under section 10(b) and
			 the training, technical assistance, and dissemination of best practices under
			 section 11.
				
